NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
IN RE AMAZON.COM INC., AMAZON SERV'ICES
LLC, AND AMAZON WEB SERVICES LLC,
Petitioners.
Miscel1aneous Docket No. 115
On Petition for Writ of Mandarnus to the United States
District Court for the Eastern District of Texas in case no.
10-CV-671, Judge Leonard Davis.
ON PETITION
ORDER
Amazon.com, Inc. et al. submit a petition for a writ of
mandamus directing the United States District Court for
the Eastern District of Texas to vacate its order denying a
motion to transfer and directing the district court to
transfer the case to the United States District Court for
the Western District of Texas.
Upon consideration thereof
IT Is ORDERED THAT:

IN RE AMAZON 2
Globa1 Sessions LP et a1. are directed to respond no
later than February 8, 2012. Any other respondent may
also respond within that time. The revised official caption
is reflected above.
FOR THE CoURT
JAN   lsi Jan Horba1y
Date J an Horba1y
C1erk #
ccc J. DaVid Hadden, Esq.
Thomas L. Duston, Esq.
Mary-Olga Lovett, Esq.
Craig N. To11iver, Esq.
Nei1J. McNabnay, Esq.
John Martin Jackson, Esq.
C1erk, United States District Court for the Eastern
District Of Texas
s23
FlLED
U.S. CUUF¥T 0F APPEALS FOR
THE FEDEFlAL C!RCU|T
JAN 2 5 2EJ1Z
JAN HURBALV
ClEBK